UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                  No. 08-6530


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EUGENE COOPER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:00-cr-01033-CWH-2)


Submitted:        July 21, 2009              Decided:   September 3, 2009


Before TRAXLER, Chief Judge, and MICHAEL and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Eugene Cooper, Appellant Pro Se.    Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugene    Cooper   appeals      the    district     court’s       order

denying his motion for clarification of the denial of a sentence

reduction for substantial assistance. ∗               We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.              See United States v.

Cooper,    No.   4:00-cr-01033-CWH-2       (D.S.C.    Feb.    20,    2008).      We

dispense    with     oral   argument   because       the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




     ∗
       On our initial remand for a determination of excusable
neglect or good cause under Fed. R. App. P. 4(b)(4), the
district court found no excusable neglect based on its
assessment of the merits of the appeal. Such a merits review of
its own order is not the purpose of a limited remand under Rule
4(b)(4). However, because the time limits of Rule 4(b) are not
jurisdictional, see Bowles v. Russell, 551 U.S. 205, __, 127 S.
Ct. 2360, 2363-66 (2007); United States v. Urutyan, 564 F.3d
679, 683-86 (4th Cir. 2009), and the Government has not moved to
dismiss the appeal as untimely, we decline to dismiss the appeal
as untimely and instead address the merits of the motion for
clarification.



                                       2